Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 1 of 37




                                                                  1
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 2 of 37




                                                                  2
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 3 of 37




                                                                  3
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 4 of 37




                                                                  4
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 5 of 37




                                                                  5
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 6 of 37




                                                                  6
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 7 of 37




                                                                  7
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 8 of 37




                                                                  8
Case 1:19-cv-00505-REB Document
                          Exhibit1-1
                                  A Filed 12/20/19 Page 9 of 37




                                                                  9
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 10 of 37




                                                                    10
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 11 of 37




                                                                    11
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 12 of 37




                                                                    12
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 13 of 37




                                                                    13
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 14 of 37




                                                                    14
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 15 of 37




                                                                    15
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 16 of 37




                                                                    16
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 17 of 37




                                                                    17
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 18 of 37




                                                                    18
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 19 of 37




                                                                    19
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 20 of 37




                                                                    20
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 21 of 37




                                                                    21
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 22 of 37




                                                                    22
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 23 of 37




                                                                    23
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 24 of 37




                                                                    24
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 25 of 37




                                                                    25
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 26 of 37




                                                                    26
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 27 of 37




                                                                    27
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 28 of 37




                                                                    28
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 29 of 37




                                                                    29
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 30 of 37




                                                                    30
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 31 of 37




                                                                    31
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 32 of 37




                                                                    32
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 33 of 37




                                                                    33
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 34 of 37




                                                                    34
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 35 of 37




                                                                    35
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 36 of 37




                                                                    36
Case 1:19-cv-00505-REB Document
                           Exhibit1-1
                                   A Filed 12/20/19 Page 37 of 37




                                                                    37
